Title: From Thomas Jefferson to Leonard Columbus Case, 8 April 1826
From: Jefferson, Thomas
To: Case, Leonard Columbus


Sir
Monto
Apr. 8. 26.
The seeds of the Serpentine cucumber which you have been so kind as to send me at the request of my friend mr Worthington are safely come to hand.  how much of their  extraordinary size may be ascribed  to the exuberant soil and the climate of Ohio cannot be foreseen, but that a good portion of it may be retained we are permitted to hope. with my thanks for this friendly & acceptable present be pleased to  recieve the assurance of my great esteem & respect,Th: J.